Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement is made of receipt and entry of the amendment filed on 03/24/2022.
This action is made non-final due to a new ground of rejection.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Readable claims 10-11, 13, 19 and 22-34 (on the elected species) have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11, 13, 19 and 22-34 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Chapal et al. (US 20140302180) in view of Dugi (US 20110301182). 
A method of treating an IRS mediated disease or condition comprising administering (as an oral) an effective amount of a pharmaceutical composition comprising a botanical extract, wherein the disease or condition is from the elected species of prediabetes (or diabetes or metabolic syndrome or insulin resistance), wherein the extract is from the elected species of the family of Asteraceae (i.e. Cichorium endivia) and further comprising metformin and/or DPP4 inhibitor within various amount/ranges is claimed. 
Chapal beneficially teaches a composition (as an oral pharmaceutical and/or nutritional supplement) comprising Cichorium endivia extract to be administered to treat pre-diabetes or diabetes or insulin resistance or metabolic syndrome in a subject in need thereof [please note that by the cited reference of Chapal teaching the purification process steps disclosed in paragraphs [0084], [0086], [0088] and claims of the extraction of the same claimed Cichorium endivia species with adding the same aqueous solvent of either water and/or an alcohol and/or a water/alcohol mixture can be added in the same manner as disclosed in Applicant's originally filed specification [in paragraph 0044, it states that both aqueous and organic extractions of fruits, leaves, stems and roots of various selected genera of edible plants and other plants were prepared and then… the ground tissue was then added to 2 ml of the claimed aqueous water solvent.  Moreover, in paragraph 0045-it states for larger scale extractions, the procedure was performed as follows: 250g of wet plant tissue was added to 1L of claimed aqueous water solvent etc.], Chapal's purification process steps would also intrinsically obtain the claimed extract of Cichorium endivia having the same claimed active ingredients therein within the same amount/ranges and having the same properties therein such as a botanical extract provides at least 1 x 104 Insulin Equivalent units in 1 milliliter] (see entire document including e.g.- abstract, title, paragraphs 0003, 0004, 0007, 0010 0026, 0053 0133 and claims] (see entire document including e.g.- abstract, title, 0001, 0005, 0021, 0022, 0084, 0088 and claims, especially claims 21, 25, 26, 29 and 32).
	[Please note in addition, also with respect to instant claims 24-27 and 32-33, please note that the patentability of a product such as that of the claimed botanical extract product does not depend upon the method of production (i.e., the method of production of obtaining an extract product from the claimed botanical/plant species such as from the Asteraceae family of a Cichorium endivia botanical/plant species extract in a particular manner as claimed in claims 24-27 and 32-33 does not depend upon the method of production).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).] 
Chapal, however, does not expressly teach the further inclusion of other claimed active ingredients such as metformin and/or DPP4-inhibitor to be administered to treat pre-diabetes or diabetes or insulin resistance in a subject in need thereof. 
Dugi beneficially teaches a composition comprising a DPP4-inhibitor as well as metformin can be administered to treat pre-diabetes or diabetes or insulin resistance or metabolic syndrome in a subject in need thereof (see entire document including e.g.-including title, abstract and claims). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chapal’s composition (as an oral pharmaceutical and/or nutritional supplement) by further including metformin and/or DPP4-inhibitor within the Chapal’s composition as benefically taught by the secondary reference therein, as well as to administer such composition for the same intended purpose of treating pre-diabetes or diabetes or insulin resistance or metabolic syndrome in a subject in need thereof.   Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat pre-diabetes or diabetes or insulin resistance or metabolic syndrome in a subject in need thereof, because the idea of combining them flows logically from there having been individually taught for the same purpose in the prior art. The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition and the substitution of one form for another to be effectively administered) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Response to Argument
Applicant arguments submitted on 03/24/2022 have been carefully considered but are not deemed persuasive. 
Applicant argues that Chapal, when considered as a whole, does not suggest to the skilled person the use of an aqueous extract of water to make the composition described in Chapal because the extract actually reduced to practice in Example 1 in Chapal is an extract produced using a 50% ethanol/water mixture of Artemisia (paragraph 0210). When considering the teachings of Chapal as a whole, the skilled person would conclude that the useful plant extracts disclosed there are the result of extraction with solvent that includes an organic compound or an alcohol, and not the result of extract with an aqueous solution.
In response, Examiner still maintains the cited reference reads upon the claimed invention’s botanical extract because by the cited reference of Chapal teaching  the purification process steps disclosed in paragraphs [0084], [0086], [0088] and claims of the extraction of the same claimed Cichorium endivia species with adding the same aqueous solvent of either water can just be added and/or an alcohol can just be added and/or a water/alcohol mixture can just be added in the same manner as disclosed in Applicant's originally filed specification [in paragraph 0044-it states that both aqueous and organic extractions of fruits, leaves, stems and roots of various selected genera of edible plants and other plants were prepared and then…the ground tissue was then added to 2 ml of the Applicant’s claimed aqueous water solvent.  Moreover, in paragraph 0045-it states for larger scale extractions, the procedure was performed as follows: 250g of wet plant tissue was added to 1L of the Applicant’s claimed aqueous water solvent etc.], Chapal's same purification process steps (the step of using a water solvent to extract) as the claimed invention’s purification process steps (the step of using a water solvent to extract) would also intrinsically obtain the claimed botanical extract of Cichorium endivia having the same claimed active ingredients therein within the same amount/ranges and having the same properties therein such as a botanical extract provides at least 1 x 104 Insulin Equivalent units in 1 milliliter].
  	Furthermore, please note in addition, Examiner still maintains that also with respect to instant claims 1, 24-27 and 32-33, please note that the patentability of a product such as that of the claimed botanical extract product does not depend upon the method of production (i.e., the method of production of obtaining an extract product from the claimed botanical/plant species such as from the Asteraceae family of a Cichorium endivia botanical/plant species extract in a particular manner as claimed in claims 24-27 and 32-33 does not depend upon the method of production).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).] 
Moreover, in response, some of Applicant’s arguments presented within the 24 March 2022 reply concerning the previous art rejections of record have been carefully considered and are deemed persuasive.  
However, please refer to the new grounds of rejection set forth above.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655